                                                   Entered on Docket
                                                   March 17, 2021
                                                   EDWARD J. EMMONS, CLERK
                                                   U.S. BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA
 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
                                                 The following constitutes the order of the Court.
     FINESTONE HAYES LLP
 3                                               Signed: March 17, 2021
     456 Montgomery Street, Floor 20
     San Francisco, CA 94104
 4   Tel.: (415) 616-0466
     Fax: (415) 398-2820
 5   Email: sfinestone@fhlawllp.com
     Email: jhayes@fhlawllp.com
 6   Email: rwitthans@fhlawllp.com                  ______________________________________________
                                                    Stephen L. Johnson
 7                                                  U.S. Bankruptcy Judge
     Attorneys for Debtor,
     Evander Frank Kane
 8

 9                           UNITED STATES BANKRUPTCY COURT

10                         NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN JOSE DIVISION

12    In re                                             Case No. 21-50028-SLJ
                                                        Chapter 7
13    EVANDER FRANK KANE,
                                                        ORDER APPROVING STIPULATION
14                                                      REGARING CENTENNIAL BANK
      Debtor.
                                                        RULE 2004 EXAMINATION
15

16

17            Debtor, Evander Kane (“Kane”) and Centennial Bank, N.A. (“Centennial”) having
18   entered into a stipulation (the “Stipulation”) with respect to Centennial’s taking of Kane’s
19   examination pursuant to Bankruptcy Rule 2004 and good cause appearing;
20   IT IS ORDERED that:
21            1.    The Stipulation is approved.
22            2.    Centennial shall take an examination of Kane pursuant to Rule 2004 on a date to
23   be agreed to by the Parties, but prior to the hearing on the Motion to Convert.
24            3.    The examination shall not exceed three hours in length.
25            4.    Kane will produce to Centennial the documents he previously produced to the
26   Chapter 7 Trustee and United States Trustee no later than 4 days prior to the examination.
27            5.    This order is without prejudice to Centennial applying for a further examination
28   of Kane and document production at a later date, or Kane objecting to such application.
     ORDER RE 2004 EXAMINATION                                                                         1

 Case: 21-50028        Doc# 61     Filed: 03/17/21    Entered: 03/17/21 14:53:32        Page 1 of 3
 1                                      ** END OF ORDER **

 2

 3   Approved as to form:

 4   ANTHONY & PARTNERS, LLC
 5

 6   /s/ John A. Anthony
     JOHN A. ANTHONY
 7   Attorneys for creditor Centennial Bank, N.A.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     ORDER RE 2004 EXAMINATION                                                                 2

 Case: 21-50028      Doc# 61     Filed: 03/17/21    Entered: 03/17/21 14:53:32   Page 2 of 3
 1   Court Service List:

 2   ECF Participants Only

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     ORDER RE 2004 EXAMINATION                                                              3

 Case: 21-50028      Doc# 61   Filed: 03/17/21   Entered: 03/17/21 14:53:32   Page 3 of 3
